PER CURIAM.
This case originated as an appeal from an order denying appellant’s motion for post-conviction relief, seeking a belated appeal based on a claim of ineffective assistance of counsel due to failure to file a notice of appeal following an allegedly timely request. Appellant had further alleged that the trial court did not inform him of the right to appeal within 30 days. We treated this appeal as a petition under rule 9.140(j), Florida Rules of Appellate Procedure, and issued an order to show cause. See, e.g., Hawkins v. State, 706 So.2d 941 (Fla. 1st DCA 1998); Hammond v. State, 706 So.2d 73 (Fla. 1st DCA 1998); Dubois v. State, 705 So.2d 713 (Fla. 1st DCA 1998).
Having considered the state’s response to the order to show cause, we conclude that appellant’s claim was time barred prior to the effective date of rule 9.140(j), and was not *936revived by the creation of that rule, and deny the petition on that basis. See Finch v. State, 717 So.2d 1070 (Fla. 1st DCA 1998).
ERVIN, JOANOS and LAWRENCE, JJ., CONCUR.